UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34647 ChinaNet Online Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4672080 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 3 Min Zhuang Road, Building 6, Yu Quan Hui Gu Tuspark, Haidian District, Beijing, PRC 100195 (Address of principal executive offices) (Zip Code) +86-10-5160-0828 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company)[ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] As of May 20, 2013 the registrant had22,186,540 shares of common stock outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Interim Financial Statements Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 F1-F2 Consolidated Statements of Operations and Comprehensive Income / (Loss) for the Three Months Ended March 31, 2013 and 2012 (Unaudited) F3-F4 Consolidated Statements of Cash Flowsfor the Three Months Ended March 31, 2013 and 2012 (Unaudited) F5-F6 Notes to Consolidated Financial Statements (Unaudited) F7-F27 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28-42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 45 PART I.FINANCIAL INFORMATION Item 1. Interim Financial Statements CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, (US $) (US $) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Term deposit Accounts receivable, net Other receivables, net Prepayment and deposit to suppliers Due from related parties Other current assets Deferred tax assets-current 42 50 Total current assets Investment in and advance to equity investment affiliates Property and equipment, net Intangible assets, net Goodwill Deferred tax assets-non current Total Assets $ $ Liabilities and Equity Current liabilities: Accounts payable * $ $ Advances from customers * Accrued payroll and other accruals * Payable for acquisition * - Taxes payable * Other payables * Total current liabilities F-1 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands, except for number of shares and per share data) March 31, December 31, (US $) (US $) (Unaudited) Long-term liabilities: Deferred tax liability-non current * Long-term borrowing from director Total Liabilities Commitments and contingencies Equity: ChinaNet Online Holdings, Inc.’s stockholders’ equity Common stock (US$0.001 par value; authorized 50,000,000 shares; issued and outstanding 22,186,540 shares at March 31, 2013 and December 31, 2012) 22 22 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total ChinaNet Online Holdings, Inc.’s stockholders’ equity Noncontrolling interests Total equity Total Liabilities and Equity $ $ *All of the VIEs' assets can be used to settle obligations of their primary beneficiary. Liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 2). See notes to consolidated financial statements F-2 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME / (LOSS) (In thousands) Three Months Ended March 31, (US $) (US $) (Unaudited) (Unaudited) Sales From unrelated parties $ $ From related parties 59 15 Cost of sales Gross margin Operating expenses Selling expenses General and administrative expenses Research and development expenses Loss/(income) from operations ) Other income (expenses) Interest income 32 5 Other expenses (1
